Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 04/04/2022. Claims 1, 3-8, and 10-20 are pending in the case. Claims 1, 8, and 15 are independent claims. 

Applicant Response
In Applicant’s response dated 04/04/2022, Applicant amended claims 1, 8, and 15, and applicant argued against all objections, and rejections previously set forth in the Office Action dated 01/10/2022.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Publication US 20150254369 A1, Pub. Date: September 10, 2015) in view of Long et al. (Patent No.: US 10586359 B1, Filing Date: Mar. 8, 2018) in further view of YouTube video: Title : Waterfall Chart With Break Down in Power BI, Link : https://youtu.be/MY6-PRT4dj8?t=230 , Published : Mar 12, 2018 , Hereinafter PowerBi

Regarding independent Claim 1,
	Hou discloses computing system comprising: a memory; and a processor execute processor-executable process steps of a client application to: 
receive a selection of a time dimension and a measure (see Hou: Fig.1, [0027], “Data set with data for automobile sales (measure), dimensions for an automobile brand and a year are displayed, where the dimension for the automobile brand is dimension 108, and where the dimension for the year is dimension 110.” (time dimension)). See also Fig.4, [0041]-[0042], “ales amounts for two brands, Brand a and Brand b. In this example, sales for each brand are depicted with bars. Given this existing chart 402, a user may begin a gesture at touch region 404, which corresponds to dimension 406, a dimension of the data set corresponding to a yearly breakdown of a given metric, such as sales in this instance.”
receive a selection of a second dimension (see Hou: Fig.1, [0027], “a data set with data for automobile sales ( a measure), dimensions for an automobile brand ( second dimension) and a year are displayed, where the dimension for the automobile brand is dimension 108, and where the dimension for the year is dimension 110.” (a time dimension));
determine a plurality of aggregations, wherein each particular aggregation is of the measure over each of a plurality of units of time of the time dimension (see Hou: Fig.4, [0042], “As depicted with chart 410, a result of the user adding a year dimension to existing chart 402) is that, for Brand a and Brand b, additional data set information is included in the form of yearly breakdown. In this case, instead of two bars for sales for Brand a and Brand b as depicted in chart 402 for a single year, the direct manipulation interface component modifies chart 402 to includes sales information for Brand a and Brand b over multiple years, 2011, 2012 and 2013.” i.e. measure over each of a plurality of units of time of the time dimension”) 
for each particular aggregation of the plurality of aggregations, determine a plurality of breakdowns, each particular breakdown of the plurality of breakdowns being of the particular aggregation for a particular unit of time over a plurality of dimension members of the second dimension (see Hou: Fig.4, [0042], “direct manipulation interface component modifies existing chart 402. As depicted with chart 410, a result of the user adding a year dimension to existing chart 402 is that, for Brand a and Brand b, additional data set information is included in the form of yearly breakdown. In this case, instead of two bars for sales for Brand a and Brand b as depicted in chart 402 for a single year, the direct manipulation interface component modifies chart 402 to includes sales information for Brand a and Brand b over multiple years, 2011, 2012 and 2013. In this example, a default of three previous years is determined, however, other default values may be specified, and the user may also add additional years or remove years once chart 410 is generated”)
	 
Hou does not explicitly teach or disclose the system that:
present a chart comprising a waterfall visualization of each particular aggregation of the plurality of aggregations and each particular breakdown of the plurality of breakdowns of each of the plurality of aggregations, wherein the chart shows first dimensional data of the time dimension along a first axis and second dimension data of the second dimension along a second axis, wherein the first axis is orthogonal to the second axis,
at least one of the breakdowns of the waterfall visualization being expandable, responsive to a first user input, to present an expansion of values of a node of the dimension members of at least the second dimension for a particular one of the units of time selected via the user input, wherein in response to expanding a particular breakdown, at least two additional first expansion dimension members and corresponding first expansion values are displayed for the node of the particular breakdown, the at least two additional first expansion dimension members and corresponding first expansion values comprising a first expansion breakdown for the node, wherein in response to receiving a second user input, the expansion of the first expansion breakdown is further expanded to display at least at least two additional second expansion dimension members and corresponding second expansion values of a second expansion breakdown.

However, Long teaches the system wherein:

present a waterfall visualization of each particular aggregation of the plurality of aggregations (see Long: Fig.1, Col.2, Line 46-50, “shows a waterfall chart 100 for comparing the budgeted and the actual costs for utility spending in an organization for the fall of 2011”) and each particular breakdown of the plurality of breakdowns of each of the plurality of aggregations (see Long: Fig.1, Col.2, Line 50-55, In chart 100, the ordinate presents the cost in $1000 units. Bar 110 (indicating the open value) shows that the budgeted cost was $2,272. Bar 120 (indicating the close value), on the other hand, shows that the actual cost was $2,550. This indicates that for the fall of 2011, the utility cost account went over the budget by $278.”), wherein
the waterfall visualization comprises a chart showing first dimensional data of the time dimension along a first axis (see Long: for e.g. Fig.7, Col.8 , Line 33-38,  “time navigation is enabled by using the time setting. Using the time settings, a user may change the time period of the data displayed in the waterfall chart. This change may, for example, change the time period used in forms (1), (2), or both. The system may use the new time period(s) along with the other data already received to render a new waterfall chart.”, i.e. the first dimensional data or the time diminution (April 2016 in Fig.7) is along the first axis which in the horizontal axis or x-axis as shown in Fig.7 and 8 ) and second dimension data of the second dimension along a second axis (see Long: for e.g. Fig.7, Page 8, Line 40-45, “by location the difference between the actual and budgeted values of the revenue in April, 2016” i.e. the first dimensional data of time shown along the horizontal axis and the second dimensional data of actual and budgeted values of the revenue shown along the vertical axis ),wherein the first axis is orthogonal to the second axis (see Long: for e.g. Fig.7, Col.8, Line 15-20, “shows a waterfall chart 600, in which a difference is analyzed through a breakdown into a dimension, here locations, according to an embodiment. In particular, in chart 600, a revenue difference between the budgeted revenue for 2016 and the actual revenue for 2016 is broken down by locations that include US, Canada, UK, etc.” i.e. the location axis is orthogonal to the revenue axis. )
	Because Hou in view of Long are in the same field of endeavor of utilizing waterfall chart for data visualization, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou to include the system that present a waterfall visualization that comprises a chart showing time and second dimensional data along orthogonal first and second axis’s as taught by Long. One would have been motivated to make such a combination in order to provide users with a user-friendly computational tool that enables a user to create or modify waterfall chart with a minimum amount of input and without the need for manually creating or recreating or manipulating a waterfall chart. (See Long, Col.1, Line 55-60)

	As shown above Hou in view of Long teaches all the limitations of Claim 1. However, Hou in view of Long does not explicitly teach or disclose the system wherein:
at least one of the breakdowns of the waterfall visualization being expandable, responsive to a first user input, to present an expansion of values of a node of the dimension members of at least the second dimension for a particular one of the units of time selected via the user input,
wherein in response to expanding a particular breakdown, at least two additional first expansion dimension members and corresponding first expansion values are displayed for the node of the particular breakdown, the at least two additional first expansion dimension members and corresponding first expansion values comprising a first expansion breakdown for the node, 
wherein in response to receiving a second user input, the expansion of the first expansion breakdown is further expanded to display at least at least two additional second expansion dimension members and corresponding second expansion values of a second expansion breakdown.
	
	However, PowerBI teaches computing system comprising:
at least one of the breakdowns of the waterfall visualization being expandable, responsive to a first user input, to present an expansion of values of a node of the dimension members of at least the second dimension for a particular one of the units of time selected via the user input (see PowerBi : Figure 1  and Figure 2 , From [4.25-4:40], describing water fall chart of revenue by time before any breakdown aggregation). 

    PNG
    media_image1.png
    542
    829
    media_image1.png
    Greyscale

Figure 1 : Waterfall Chart of Sales per year( time) before breakdown aggregation


    PNG
    media_image2.png
    573
    668
    media_image2.png
    Greyscale

Figure 2 : Waterfall Chart of Sales per year( time) and a selection of a sale of particular 
wherein in response to expanding a particular breakdown, at least two additional first expansion dimension members and corresponding first expansion values are displayed for the node of the particular breakdown, the at least two additional first expansion dimension members and corresponding first expansion values comprising a first expansion breakdown for the node (see PowerBi: Figure 3, 05:15-07:25, in response to user first input to expand a particular breakdown (year 2005 ),  three additional first expansion dimension Products ( Bikes, Accessories, Clothing ) and corresponding values ($3.6M, $0.0M, $0.0M and $6.6M) are displayed based on first user input or selection of EnglishProductCategory breakdown dimension.) 



    PNG
    media_image3.png
    587
    819
    media_image3.png
    Greyscale


Figure 3 : Waterfall Chart of Revenue and a selection first expansion dimension members ( Bike, Accessories and Clothing ) and corresponding values

wherein in response to receiving a second user input, the expansion of the first expansion breakdown is further expanded to display at least at least two additional second expansion dimension members and corresponding second expansion values of a second expansion breakdown (see PowerBi: Figure 4, 08:15-10:02, in response to second user input to further expand the sub- categories of a node ( Bikes), the system display further breakdown to several subcategories ( road Bikes, Mountain bikes Other, Bike Racks …) and corresponding values ($2.6M, $1.0M, $0.0M ).
 
    PNG
    media_image4.png
    569
    648
    media_image4.png
    Greyscale

Figure 4 : Waterfall Chart of expanding a particular node for and additional dimension members and corresponding values are displayed for the node 


	Because Hou - Long  and PowerBi are in the same field of endeavor of providing waterfall chart to promote data visualization, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou and Long to include the system comprising at least one of the breakdowns of the waterfall visualization being expandable to several levels in response to user input and selection of expandable node as taught by PowerBi. One would have been motivated to make such a combination in order to provide users with an efficient and convenient means for data filtering by manipulating the data points on waterfall chart data. 

Regarding Claim 3,
	Hou, Long, and PowerBi teaches all the limitations of Claim 1. Long further teaches the system wherein: 
receive an instruction to expand a selected one of the dimension members of the second dimension (see Long: for e.g. Fig.2, Col. 4, Line 16-20, “The data setting step 202 may include different stages such as setting the open value, setting the close value, setting the breakdown type, setting the breakdown dimension, and setting the maximum step count. The system may receive one or more of these data through UI, or otherwise set them based on a preset default value or a previously saved configuration.”)
for each aggregation over the selected dimension member, determine a breakdown of the aggregation over each of a plurality of child dimension members of the selected dimension member (see Long: for e.g. Fig.9 and Fig.10, Col.8, Line 48-55, “For the dimensional context filtering, some embodiments enable a user to change a dimension to children of one of the dimension members. For example, in one embodiment, the dimension may relate to different regions in which a company operates. The filtering may enable a user to select one of the regions in the waterfall chart and create a waterfall chart for that region only in which the variances correspond to the sub regions in that region.”)
present a visualization of each of the plurality of aggregations of the measure over each of a plurality of dimension members of the first dimension, each of the plurality of breakdowns of each of the plurality of aggregations of the measure over each of a plurality of dimension members of the first dimension, and each breakdown of each aggregation over the selected dimension member of the second dimension (see Long: for e.g. Fig.5, Col. 4/5, Line 64-70, “When the breakdown type is Dimension, the difference between the open and close value in the account is broken down into the corresponding differences (variances) in some other subcategories (defined by the dimension type) that exist under the account. Examples of the subcategories (dimension) include subsidiaries and geographical regions such as state, county, etc.”)
	Because Hou, Long and PowerBi are in the same field of endeavor of utilizing waterfall chart for data visualization, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou to include the system that receive an instruction to expand a selected one of the dimension members of the second dimension and present a visualization of each of the plurality of aggregations of the measure over each of a plurality of dimension members of the first dimension as taught by Long. One would have been motivated to make such a combination in order to provide users with a user-friendly computational tool that enables a user to create or modify waterfall chart with a minimum amount of input and without the need for manually creating or recreating or manipulating a waterfall chart. (See Long, Pg.1, Ln. 55-60])

Regarding independent Claims 8, and 15,
	Claim 8 is directed to a method claim and claim 15 is directed to computer-readable medium claim and both claims have similar/same technical features and Claim 1 and are rejected under the same rationale.

Regarding Claims 10, 14, 16 and 20,
	Claims 10 and 14 are directed to method claim and 16 and 20 are directed to computer-readable medium claim and both claims have similar/same technical features and Claim 3 and 7 respectively and are rejected under the same rationale.

9.	Claims 4-7, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Long and PowerBi as applied to claims 1, 3, 8, 10, and 15-16 above , and in further view of Peters et al. (US Publication 20170358112 A1 ,and Dec. 14, 2017)

Regarding Claim 4,
	Hou, Long, and PowerBi teaches all the limitations of claim 1. Long  further teaches the processor to execute processor- executable process steps of the client application to:
present a user interface switch to convert the visualization to a variance mode (see Long: for e.g. Fig.8-9, Page 4, Line 67-70, “A user can switch from waterfall chart 900 to waterfall chart 1000 by selecting a filtering option to filter the data of waterfall chart 900 in the dimension of subsidiaries and selecting subsidiary A.”); 
in response to selection of the user interface switch (see Long: for e.g. Fig.8-9, Col. 4, Line 67-70, “A user can switch from waterfall chart 900 to waterfall chart 1000 by selecting a filtering option to filter the data of waterfall chart 900 in the dimension of subsidiaries and selecting subsidiary A.”);: 
determine a first difference between a breakdown of a first aggregation over a first of the plurality of dimension members and a breakdown of a second aggregation over the first of the plurality of dimension members by subtracting a second aggregation value of the second aggregation over the first of the plurality of dimension members from the first aggregation value of the first aggregation over the first of the plurality of dimension members (see Long: for e.g. Fig.1, Col.4, Line 50-65, “Variance steps 111-115 break down this difference in utility cost into the differences that occurred in subaccounts under the utility cost account. For example, variance steps 111 and 113 (in this case, step downs) show that the PGE and internet subaccounts each spent under their allotted budgets by $190.”) and 
determine a second difference between a breakdown of the first aggregation over a second of the plurality of dimension members and a breakdown of the second aggregation over the second of the plurality of dimension members by subtracting a second aggregation value of the second aggregation over the second of the plurality of dimension members from the first aggregation value of the first aggregation over the second of the plurality of dimension members (see Long: for e.g. Fig.1, Page 4, Line 50-65, “ Variance steps 112 and 114 (in this case, step ups), on the other hand, show that the telephone and garbage subaccounts spent over their allotted budgets by $58 and $390, respectively. Variance step 115 shows that the remaining subaccounts, when added together (labeled other), went over their allotted budgets by $210. The algebraic sum of the over budget values (i.e., step ups $58, $390, and $210) and the under budget values (i.e., step downs -$190 and -$190) results in the difference of $278 in the overall account. Waterfall chart 100, therefore, shows how each subaccount contributed to the overall difference in the overall accounts.”) and 
	Hou, Long, and PowerBi does not explicitly teach/disclose the system wherein present a user interface switch and present a second visualization of each of the plurality of aggregations, the first difference and the second difference.
	However, Peters teaches the processor to execute processor- executable process steps of the client application to present a user interface switch (see Peters : Fig.9, [0117], “bar chart 900 for an income statement per product, showing values for Apparel, Footwear, and Accessories. The user clicks on the footwear bar, activating a menu 902 including several icons for several possible interactions with the rendered char” i.e. the menu 902 is considered as user interface switch button) and present a second visualization of each of the plurality of aggregations, the first difference and the second difference (see Peters: for e.g. Fig. 9, [0121] “After the filter is applied, the chart is redrawn as FIG. 11. It no longer includes this Footwear bar, which had ID "[sap.epm: Product].[parentId].&[HPRD0002]". )
	Because Hou, Long, , PowerBi and Peters are in the same field of endeavor of providing tools for data visualizations and waterfall chart, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou, to include the system that the system that present a user interface switch and present a visualization of user interface switch that manipulate the graph or chart with different selections to convert the visualization to a variance modes as taught by Peters. One would have been motivated to make such a combination in order to provide users with an efficient interaction tool that assist users manipulate and interact with large volume of data with selected graph display.

Regarding Claim 5,
	Hou, Long , PowerBi and Peters teaches all the limitations of claim 4. Peters further teaches the system wherein present a second user interface switch to exit the variance mode (see Peters: Fig.9, [0118], “a filter icon 904 allows filtering on a selection according to a criteria. Exclude icon 906 is also shown allowing for the removal of an axis break from a bar. Drill down icon 908 and drill up icon 910 are further shown, allowing a user to explore bar chart data within a hierarchy. “); and in response to selection of the second user interface switch, present a third visualization of each of the plurality of aggregations and each of the plurality of breakdowns of the second aggregation (see Peters : Fig.9, [0124], “user removes the filter, and therefore no longer is excluding the Footwear bar. The chart now contains the Footwear bar again, which has the same ID as it did before, "[sap.epm:Product] . [parentId] . & [HPRD0002]". As the chart's axis break selection still contains a single bar with ID "[sap.epm:Product].[parentId].&[HPRD0002]", and this bar is now present, the axis break procedure will be run and the chart will again be rendered with an axis break inserted (as in FIG. 10.”)

Regarding Claim 6,
	Hou, Long, PowerBi and Peters teaches all the limitations of claim 5. Peters further teaches the system wherein the second user interface switch is enabled only if the second visualization is associated with two or more measures (see Peters : Fig.9, [0124], “the user removes the filter, and therefore no longer is excluding the Footwear bar. The chart now contains the Footwear bar again, which has the same ID as it did before, "[sap.epm:Product] . [parentId] . & [HPRD0002]". As the chart's axis break selection still contains a single bar with ID "[sap.epm:Product].[parentId].&[HPRD0002]", and this bar is now present, the axis break procedure will be run and the chart will again be rendered with an axis break inserted (as in FIG. 10.”)

Regarding Claim 7,
	Hou, Long, PowerBi and Peters teaches all the limitations of claim 5. Peters further teaches the system wherein the third visualization does not comprise any breakdowns of the first aggregation (see Peters: Fig.12, [0125], “illustrates another workflow in which an axis break is selected on the basis of two bars rather than one. Specifically, the user now selects two bars: Footwear and Accessories. These bars have bar IDs of: [sap.epm:Product] . [parentId]. & [HPRD0002]" and "[sap.epm:Product] .[parentId]. & [HPRD0003]" respectively.

Regarding Claims 11-14 and 17-20,
	Claims 11-14 and 17-20 are directed to a method claim that have similar/same technical features and claim limitations as Claims 4-7 respectively and are rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s prior art arguments see pages 11-19 filed on 09/29/2022, with respect to claims 1, 3-8, and 10-20 have been fully considered but they are not persuasive.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Specifically, the application asserts that the cited references of Hou - Long  and PowerBi teachings are not sufficient to render the claims prima facie obvious. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the applicant asserts that the cited reference of PowerBi fails to disclose “responsive to a user input, to present an expansion of values of a node of the dimension members of at least the second dimension for a particular one of the units of time selected via the user input, wherein in response to expanding a particular breakdown, at least two additional first expansion dimension members and corresponding first expansion values are displayed for the node of the particular breakdown, the at least two additional first expansion dimension members and corresponding first expansion values comprising a first expansion breakdown for the node, wherein in response to receiving a second user input, the expansion of the first expansion breakdown is further expanded to display at least at least two additional second expansion dimension members and corresponding second expansion values of a second expansion breakdown”.
Examiner respectfully disagrees. Power Bi  does teach the waterfall chart shows the sales information successively expanded to two levels in response to user selection of expandable nodes. 
User input or selection to display water fall visualization to display sales revenue over time dimension as shown below from Waterfall chart of sales revenue  breakdown over time (2008, 2006, 2007, 2008) and corresponding value.
Revenue [Wingdings font/0xE0]  ( 20008,2006,2007,2008, Total income ) 
    PNG
    media_image2.png
    573
    668
    media_image2.png
    Greyscale


User input or selection for addition information (1-st level ) about the sale in 2005 for a particular product. 
First Level Breakdown[Wingdings font/0xE0] ( bikes, Accessories and Clothing and corresponding value )

    PNG
    media_image3.png
    587
    819
    media_image3.png
    Greyscale


User input or selection for addition information (2-nd level ) about the sale of a particular product and the subcategory of the product.
Second Level Breakdown of Bikes are Mountain Bike, Road Bike, Bike racks )		

    PNG
    media_image4.png
    569
    648
    media_image4.png
    Greyscale

                
	Examiner notes that Power Bi sufficiently teaches the drilldown or breakdown of a category to several levels of sub-category to provide user with additional information about a product.  In addition, the claim is overly broad and any hierarchical display of information that shows a parent -child relationship of a node can be applied to read on the claim. Therefore, Examiner respectfully asserts that the cited arts sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1, 3-8 and 10-20. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 9760273 B2

Ravinder Devarajan
Title: Overview axis having a different graph element type
Description: computing device to perform the method of rendering an overview axis.
US 20150269254 A1

Jiang, Shan
Title: Simplified Hierarchy Definition for Multidimensional Data Analysis
Description: allowing a user to define hierarchical relationships for a multidimensional data model without assistance from a data administrator. 


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177